DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 13 November, 2020.
Claims 1, 3, 4, 7, 9, 10 and 14 – 20 have been amended.
Claims 13 has been cancelled.
Claim 21 has been added.
Claims 1 – 12 and 14 - 21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 12, 14 - 19 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1, 14 and 20 recite the phrase “the one or more statistical and/or mathematical models”. There is no antecedent basis for the term “models” in the claims. Examiner assumes that the word is “model”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain 

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method of managing a trauma injury patient or a method of determining risk of multiple organ dysfunction in a patient, comprising:
obtaining within a window of time after injury a patient’s values for members of a panel of biomarkers, clinical variables, and/or genetic polymorphisms that are, as a group, able to segregate, using one or more statistical and/or mathematical methods on a data set of a statistically-significant size, patients at least into group of patients that experience high risk, and patients that experience low risk, of multiple organ dysfunction with clinically-acceptable specificity and selectivity, wherein the one or more statistical and/or mathematical methods comprise generating an average multiple organ dysfunction score as measured on days 2, 3, 4 and 5 after the trauma injury (aMOD D2-D5);
determining, using a computer-implemented method, a value for the aMOD D2-D5 against a set of stored values for a statistically-significant number of patients, and calculating a representation of those values to produce a panel value;
determining, using a computer-implemented method, if the panel value for the patient is within a range of panel values for the set of stored values within which patients experience a clinically-relevant risk of multiple organ dysfunction or nosocomial infection; and
producing, using a computer-implemented method, an output indicating whether the patient is expected to experience a risk of multiple organ dysfunction or nosocomial infection,
wherein the panel of biomarkers, clinical variables, and/or genetic polymorphisms includes one or more polymorphism selected from:
homozygous (AA) for a cytosine (C) at rs10741668, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
homozygous for a guanine (G) at rs10790334, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
homozygous for a C at rs2065418, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous (AB) for a G at rs2241777, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous for a thymine (T) at rs3134287, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous for an adenine (A) at rs3098223, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75; and
heterozygous for a T at rs906790, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75.
Claim 20 recites a system that executes the steps of the method recited in Claim 1. Claim 14 recites similar limitations to those in Claim 1, except the panel of biomarkers includes:
wherein the panel of biomarkers, clinical variables, and/or genetic polymorphisms comprise: 
interleukin 10 (IL-10), MCP-1/CCL2, Cl, CO2, creatinine, partial thromboplastin time (PTT), and platelet counts, or 
the panel of biomarkers, clinical variables, and/or genetic polymorphisms consists of: interleukin 10 (IL-10), MCP-1/CCL2, Cl, CO2, creatinine, partial thromboplastin time (PTT), and platelet counts.

Claims 1 – 12 and 14 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is 
STEP 1
The claims are directed to a computer and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
generating an average multiple organ dysfunction score as measured on days 2, 3, 4 and 5 after the trauma injury (aMOD D2-D5);
determining, using a computer-implemented method, a value for the aMOD D2-D5 against a set of stored values for a statistically-significant number of patients, and calculating a representation of those values to produce a panel value;
determining, using a computer-implemented method, if the panel value for the patient is within a range of panel values for the set of stored values within which patients experience a clinically-relevant risk of multiple organ dysfunction or nosocomial infection. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance 
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The claims recite a process for determining if a trauma patient is at risk for developing MODS – i.e. a diagnostic process. Determining if a patient is at risk of MODS is well known in medicine. For example, as disclosed by the Applicant, the Marshall MODS score is widely used to predict MODS. The invention purports to use “an optimized panel” of parameters (i.e. biomarkers, clinical variables, and/or genetic polymorphisms) that can be obtained within 24 hours of injury (although the claims are not so limited). Examiner notes that the inventive panel of parameters includes 2 of 6 parameters used in the Marshall MOD score calculation. 
The claims require obtaining values for a panel of parameters; determining an aMOD D2-D5 score – i.e. an average as measured on days 2, 3, 4 and 5; comparing the determined score against stored values (i.e. values obtained from a statistically significant number of patients) (i.e. a ranking) for the obtained values against a set of stored values; calculating a panel value (i.e. a rank sum); comparing the panel value to a range of panel values that indicates a risk of MOD or NI; and outputting the result. The specification discloses that the biomarkers, clinical variables, and/or genetic polymorphisms are obtained using well-known and conventional techniques (0052 as published). Ranking the value of each panel member against a set of stored values is a process that, except for generic computer implementation steps, can be performed in the human mind. The specification discloses that “any ranking method may be used to generate a ranking of parameters” (0039). The panel value is merely a summation of the individual values – i.e. a mathematical As such, the claims recite an abstract idea within the mental process grouping.
Additionally, the claims, as illustrated by Claim 1, recite a “law of nature, natural phenomenon or relationship – i.e. the relationship between the panel of biomarkers, clinical variables and/or genetic polymorphisms and the risk of MODS in a patient. The claims are directed to a diagnostic method based on the relationship between the values for certain biomarkers, clinical variables and/or genetic polymorphisms and the risk of MODS. As such, the claims recite a “law of nature, natural phenomenon or relationship.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
A system comprising a computer; a computer-implemented method;
obtaining within a window of time after injury a patient’s values for members of a panel of biomarkers, clinical variables, and/or genetic polymorphisms;
producing an output indicating whether the patient is expected to experience a risk of multiple organ dysfunction or nosocomial infection.
For Claims 1 and 20:
wherein the panel of biomarkers, clinical variables, and/or genetic polymorphisms includes one or more polymorphism selected from:
homozygous (AA) for a cytosine (C) at rs10741668, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
homozygous for a guanine (G) at rs10790334, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
homozygous for a C at rs2065418, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous (AB) for a G at rs2241777, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous for a thymine (T) at rs3134287, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75;
heterozygous for an adenine (A) at rs3098223, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75; and
heterozygous for a T at rs906790, or a polymorphism in linkage disequilibrium therewith, such as where D’ > 0.75 or R2 > 0.75.
For Claim 14:
wherein the panel of biomarkers, clinical variables, and/or genetic polymorphisms comprise: 
interleukin 10 (IL-10), MCP-1/CCL2, Cl, CO2, creatinine, partial thromboplastin time (PTT), and platelet counts, or 
the panel of biomarkers, clinical variables, and/or genetic polymorphisms consists of: interleukin 10 (IL-10), MCP-1/CCL2, Cl, CO2, creatinine, partial thromboplastin time (PTT), and platelet counts.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer that implements the method is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Obtaining patient parameters using conventional techniques are described in the specification is an insignificant extra-solution activity – i.e. a data gathering step. Similarly, outputting the results of the abstract process is an extra-solution activity, and is not a practical application of the abstract identification process identified above. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract diagnostic process into a practical application of that process.
The claims also recite the following limitation:
biomarkers, clinical variables, and/or genetic polymorphisms that are, as a group, able to segregate, using one or more statistical and/or mathematical methods on a data set of a statistically-significant size, patients at least into group of patients that experience high risk, and patients that experience low risk, of multiple organ dysfunction with clinically-acceptable specificity and selectivity;
However, this limitation is purely descriptive and non-functional. The limitations merely describes the recited parameters. While the parameters, as a group are “able to segregate 
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract diagnostic process. Obtaining values for a group of parameters, using well-known techniques described in the specification is purely conventional in medicine. The specification discloses that not only are the techniques for collecting the value of these parameters well-known, the specification discloses that they are routinely collected on admission. Receiving information is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Similarly, outputting the results of the abstract process merely appends a conventional post solution activity to the abstract process as in Electric Power Group. As such, the additional element do not provide an inventive concept that transforms the claims into a patent eligible invention.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computer, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: different ranges of values (2); rank values and thresholds (4 – 6, 10, 16); number of values (12); subsets of members of the panel(17); time window definition (7, 8); other patient criteria (); types of trauma (9); adding records to the set of records (11); definition of the stored data set; types of polymorphisms, biomarkers and clinical variables (15); those that recite additional abstract ideas including: obtaining and ranking a value, determining if the value is in a range of values, and output a result (3); grouping patients into cohorts; those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; treating patients with an anti-inflammatory compound or other suitable agent (18, 19, 21); or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claim 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, and the accompanying amendments, with respect to the U.S.C. 112 rejections and the U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the claims improve computer processing speed, memory usage, and overall computer efficiency, because the specification make such a statement (0031). Examiner notes that this is the only place where such an improvement is discussed, and as such constitutes a bare assertion. Nothing in the specification explains how the purported improvement is achieved; therefore, it cannot be determined if the claims encompass the relevant features that result in the purported improvement. 
Exergen and asserts that the present invention is not routine or conventional. As noted by the Applicant, the Court found that “Even if the concept of such measurement is directed to a natural phenomenon and is abstract at step one, the measurement method here was not conventional, routine and well understood. For example, the claims include “moving (a detector) while laterally scanning, obtaining a peak temperature reading, and obtaining at least three readings per second”; and using that data to determine a body temperature approximation. The method of operating the detector are the additional steps in the claim that were found to be unconventional. Here, the Applicant is asserting that the lack of a prior art rejection renders the claims patent eligible. That “transforming the identified markers into a score that provides the basis for determining whether intervention is necessary” is unconventional. The claims use ‘statistical or mathematical methods” to determine the score. However, the data used in the calculation is obtained using purely conventional techniques. Results are presented in a conventional way. There is no unconventional method of obtaining the data, as in Exergen. The use of the recited markers and the math used to obtain the score may be novel, but they still represent mathematic relationships that can be performed mentally and represent a law of nature or natural phenomenon. 
Applicant further asserts that because of the specificity of the parameters there is not concern of preemption. The Courts have stated that pre-emption is the concern that drives the principle to exclude laws of nature, natural phenomenon and abstract ideas from obtaining patent protection. The distinction is between “patents that claim the building blocks of human ingenuity and those that integrate the building blocks into something more. The former would risk disproportionately tying up the use of the underlying idea. The latter pose no risk of pre-emption”. (Alice slip op., at 6). Therefore, claims that recite “significantly more” as defined by Alice slip op., at 11). Additionally, questions on preemption are inherent in and resolved by the U.S.C. 101 analysis. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. Where a claim is deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are here, preemption concerns are fully addressed and made moot. (See the July 2015 Update, the May 4, 2016 Bahr Memorandum and Ariosa Diagnostics, Inc. v. Sequenom, Inc.). Preemption is not a separate test. 
“To be clear, the proper focus is not preemption per se, for some measure of preemption is intrinsic in the statutory right granted with every patent to exclude competitors, for a limited time, from practicing the claimed invention. See 35 U.S.C. § 154. Rather, the animating concern is that claims should not be coextensive with a natural law, natural phenomenon, or abstract idea; a patent-eligible claim must include one or more substantive limitations that, in the words of the Supreme Court, add “significantly more” to the basic principle, with the result that the claim covers significantly less. See Mayo 132 S. Ct. at 1294 [566 U.S. at 72-73]. CLS Bank Inti v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1281 (Fed. Cir.2013), affd, 134 S. Ct. 2347 (2014).

Here the claims do not recite an element or combination of elements that would amount to significantly more than the abstract idea identified above. There is no improvement to another technology or technical field, or to the functioning of the computer itself, or any other device. There is no application of the abstract idea with, or by the use of, a particular machine (other than the recited generic computer structure). There is no transformation of an article to a particular state or thing and no limitations that are anything other than routine and conventional. 
Applicant asserts that the claims recite treatment steps based on the outcome of Claims 1 and 14. For example Claims 18, 19 and 21 recite treating with “an anti-inflammatory compound”; “a compound for use in decreasing a Th17 inflammatory response and/or an antibiotic”. The specification discloses that antibiotics are broadly known (0041) and discloses a long list of anti-inflammatory agents known to reduce inflammation in a patient (0042). Treating MODS with these compounds is purely conventional. For example see “The Systemic Inflammatory Response”; Barton et al.; 2012 stating that anti-inflammatory agents are indicated for SIRS. These treatment steps are merely extra-solution activities. (See MPEP 2106(d)(2))
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Date: 1 March, 2021